OFFICE      OF   THE   ATTORNEY     GENERAL      OF   TEXAS
                                 AUSTIN




Eonorablo    Nurphy Colo
county AuditoY. Llbertt          Oounty
Liberty’, T l x a l

Dear Sir:




                                          8 p? unth tot
                                           offlskl ba(llw88




            yp.   ,frpLiberty    County   tlu   @O&T   tkm-
                  drdotir       act8 a
                                     la ao a r o d lo mle
                  a lo no ro ,
                             rr o a d
                                    a up er vlro or rt,wo r -
                  war . My wo lntsrprettho abow
                                                                               116
Honorable Murphg'COh, pf36m2




                   law to oovw only much expose
                   am an official am Oounty CoInmim-
                   atoner lnour8, and pay asi#ax-
                   pasea that thm sum offlola~
                   pig& lnaur am road aomdamloner,
                   lup4nlmor        or orormmer; ror erea~le,
                   wpp08hg         that th9 ti~penae or a
                   Qountl Gnamlmmlonmr during a aronth
                   unatm   to &X.SO,'an4 that hi8 •~(-
                   p o um   a m l r o a d 0w6l8do zwr ,   or
                   ormrmnr,        amuntm
                                    to an addltlonal
                   #U.SO; mar wo allow thm totml ot
                   both mspuuo ameountm?"

           Utu       aeafully aon8irlerl~ r3erulte5111 X0. 31.0,
Acta or the Ioth     Jagiahtun,  Regular Seaal~n, 1943,~if~lm
our oplnlon that     thlm Amt      &mm   aat   authorin tkn wmalm8:omr8'
 oourt to makm a flat allowraoo or $85 per month to each oommim-
 aloner ror trwrllag  oxpen    dill0 on orflolal basllu88 foot
 aa1.doouty. Zn othu mmlm, thim Aot mat horise the whim-
 aionorm* oourt tm mUon woh ,wuatr oommlmrlonerth     aotunl
 aml moosmary travmlillgexpwaem lnowrmd by him when tmel-
in6 on otiiolal bualn~8   ior emid OOUS&T, ~o~dmtl,    Ed +auroo,
in no wont oan luohtrmvolif& oxpmnmem      exaasd #a5 parmonth
for oaoh oountr ooniwloaar.        If a oood;~ ooamlmmlomr ham
not axpoabad t& ramof $85 par month for travolfng axpsnmam
while on.offloiml bumimmm    Sor mm14 oommty, he im not lntltlmd
to the lumos @5 per mmth, bat 18 entitle3 only to &i @mount
aotumlly mnd ner *mma l    rtpcllrd4a.
                             il~
            Uo 50~    oonai~r  row  mooan  qwatlon:   ~Bxooptwhmn
,rod wnri88loamrm      lro emplop4,  laoh oount# commlmsloner 18
under the k(el     adi7     o$   8upuv:8ln#     th   remJ8 uithin him   pro-
olnot onoo maoh romt& mm4 of rdtim@ l mwormreport tbarwa to
eaoh rqplu term o? t& o8U8mlonwm~         ooort hmlU durlagthe
year. (Smm Artlele 6918, ‘Immm*m Anmetatmd Clvll Statutem)
Arti     f&551*Vualoa'm Anaotataa Civil Btate.*m, lmpNrr apm
the oommlcimlo8borm*wart tbr autlem therein en~merrtmd dth
raferanoe to t’b luponition,   oonmtrwtion and malntonanoo oi
pub110 roe&m. Wnflu the ~emmmllar,       it 18 the duty & t&m
oounty wml88lonaato     poriorm all the dutiem af rod emmaim-
sioner8 a nd road lupuintw68ntm wh e r noe ma 8eo mmla do ner m
tar.mniployedbF thm Wmmi88ionUS’    oourt.
Annotated Olril &at&am, euthorlu8 each oo
                 Honorable ihrphy   Cole, pge   3




                 to appoint an overseer for each road preoinot, and dealgnate
                 all tho hand6 liable to work on pub110 road8 and apportion
                 thsm to the eereral overaeera. Wh6n the wurky ooPrmlaslonf3ra
                 are performing the duties of road oommiaelonerr, road 8uper-
                 visors w overmaers, suoh dutlaa are performed in the oapaoity
                 of countr oommlesloner and not in the capaoity of road oommis-
                 aloner, road overaeu or aupervlmor.
                            Your seoond question ia reapeotfully answered in
                 the na&atlve. AD hermtororc statmtl,the mati-     amount that
                 may br logmlly allowed am trarellq expenmomfor oountyoomraim-
                 mlonerm, rhlla traveling on ofrlolal baminmmm for the oounty,
                 is #85 per month, and, in mo mront , w  a oounty oommlmdoner*m
                 trarellrq expmnmes, lnourred wh1l.mtrmrmliry 0x1 otfioiml bumlnemm
                 for tha oounty, exceed the maxIsam hermtoform mntloned.




                 AW :EP



‘::,.c.::::;:’